NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                      2010-1039


                      WING SHING PRODUCTS (BVI) CO. LTD.,

                                                      Plaintiff-Appellant,

                                           v.

                            SUNBEAM PRODUCTS, INC.,

                                                      Defendant-Appellee,

                                          and

                      SIMATELEX MANUFACTORY CO., LTD.,

                                                      Defendant-Appellee.


       William Dunnegan, Dunnegan LLC, of New York, New York, argued for plaintiff-
appellant.

      Thomas F. Fleming, Kaye Scholer LLP, of New York, New York, argued for
defendant-appellee Sunbeam Products, Inc.

       Orrin K. Ames, III, Hand Arendall LLC, of Mobile, Alabama, for defendant-
appellee Simatelex Manufactory Co., Ltd.

Appealed from: United States District Court for the Southern District of New York

Judge Richard J. Holwell
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                     2010-1039

                     WING SHING PRODUCTS (BVI) CO. LTD.,

                                                            Plaintiff-Appellant,

                                         v.

                           SUNBEAM PRODUCTS, INC.,


                                                            Defendant-Appellee,

                                        and

                     SIMATELEX MANUFACTORY CO., LTD.,


                                                            Defendant-Appellee.


                                  Judgment

ON APPEAL from the       United States District Court for the
                         Southern District of New York

in CASE NO(S).           06-CV-3522.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MAYER, GAJARSA, and MOORE, Circuit Judges )

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT


DATED May 5, 2010                         /s/ Jan Horbaly
                                         Jan Horbaly, Clerk